PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/883,285
Filing Date: 14 Oct 2015
Appellant(s): Korb, Eric, R.



__________________
Timothy P. Cremen (Registration No. 50,855)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 25 Sep 2020.

A.	(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03 Feb 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 4, 7 - 12, 14, 17 - 20 were currently amended; Claims 3, 5, 6, 13, 15, 16 and 21 - 27 were cancelled; and Claims 28 - 31 were new within Office Action dated 03 Feb 2020.
Claims 1, 2, 4, 7 – 12, 14, 17 -20 and 28 - 31 stand rejected under 35 USC 101, directed to non-statutory subject matter.
Claims 1 - 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toth (US 2015/0095999 A1).
Claims 1 - 3, 5, 8 - 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toth.
Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of Saylor et al. (US 10,362,033 B1).
(2) Response to Argument
The rejection of claims under 35 USC 101 should be reversed, because “the rejection is improper” because the abstract description does not apply to the pending claims, as they do not recite “license” and the Dependent Claims 4 and 14 are associated with a “decentralized identifier”; Dependent Claims 28 and 30 “specify a second credential set”; Dependent Claims 29 and 31 recite the use of metadata, all which are “another example of a technological implementation that is not related to any method of organizing human activity” and “technical improvement to technical problems related to credentialing” these dependent claims are also separately patentable.  Lastly, the Appellant submits, the invention “set forth the functionality of an improved credentialing system that is different from other solutions”, as in Enfish, LLC v. Microsoft Corp., McRO, Inc. v. Bandai Namco Games America, Inc. and Visual Memory LLC v. NVIDIA Corp.

In response to the Appellant’s submissions above submissions, the Examiner respectfully disagrees.  Claim 11 recites, 
A computer-implemented method of verifying and digitally signing a credential set, the credential set comprising an interdependent credential collection
comprising a number of digital credentials that are linked together in memory via a linked data format, wherein if all of the individual digital credentials of the set are validated and verified, then a credential set status identifier is set to a predetermined value and the credential set is verified and digitally signed, the method being implemented by a computer system that includes one or more physical processors executing one or more computer-executable instructions that, when executed, perform the method, the method comprising:
defining a credential set, the credential set having a credential set status identifier indicating a status of the credential set and comprising a number of individual digital credentials that are linked together in memory via a linked data format,
wherein each individual digital credential of the credential set includes at least one item of legitimate information and a status identifier indicating a status of the individual digital credential determined based on one or more attributes associated with the digital credential,
wherein the status identifier for an individual digital credential indicates whether that individual digital credential may be used to satisfy a parameter of the credential set;
validating a format of the individual digital credentials of the credential set;
determining whether the status identifiers for each of the individual digital credentials of the credential set satisfy a verification parameter of the credential set;
setting the status identifier of the individual digital credentials of the set of digital credentials to verified;

setting the status identifier of the credential set to verified; and
digitally signing the verified credential set.

Therefore, these claims fall within the four statutory categories of the invention.  According to the Applicant’s Specification, the claimed invention is directed to “Issuers that leverage the method of the present invention can dramatically reduce their staff time and costs in administering certifications…to be 100% confident of their authenticity.” (Appellant’s PGPub ¶0006).  Therefore, the claims are directed to user authentication (Appellant’s PGPub ¶0037), which are grouped within “Certain methods of organizing human activity”, such as commercial or legal interactions in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)).  The claims additionally, describes the process based on mathematics (encryption:  Appellant’s PGPub ¶0020; 0083 “Using PKI encryption involves signing the Digital Credential's meta-data with a Private Key…which is verified using the corresponding Public Key derived from the Issuer's Private Key.”).   It has been held that combining abstract ideas does not render the ideas less abstract (RecogniCorp, 855 F.3d at 1327; FairWarning IP, LLC v. latricSys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016)). Therefore this describes acts that would be performed as part of a legal interaction to reduce the risk of a fraudulent transaction and/or interactions, rather than acts directed to improving a technology, because these steps serve to authenticate the identity of a user engaging in interactions via plurality of dataset(s) based on or using encryption.
{In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994), Ex parte Nehls 88 USPQ2d 1883 (BAPI 2008)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “one or more physical processors” and “storage device” and “one or more computer-executable instructions” merely serves as tools to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment. The limitations are only implemented using a computer or processor to automate the abstract idea (Appellant’s PGPub ¶0042; 0047; 0048).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance,
84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea. Which, according to the MPEP, cannot provide significantly more than 
Dependent Claims 4, 7 – 10, 14, 17 – 20 and 28 - 31 further describe the abstract idea and do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more.
Lastly, the rejection of the Appellant’s claims were in view of Alice and not Enfish, McRo nor Visual Memory.  Therefore, the basis of the rejection was Alice, as being directed to an abstract idea of user authentication.
The Examiner is not persuaded by Appellant's Argument and requests the Board affirm the Examiner positon.

The rejection of Claim 1 under 35 USC 102(a)(1) should be reversed because Toth does not teach “that seal 423 of e-credential 401 (or any other feature of e-credential 40I) is a "credential set status identifier" as recited in claims I and 11” and “any interdependence or relationship between seal 423 on one hand and attributes 440, 441 on the other”.
In response to the Appellant’s submissions that Toth does not teach digital seals being created attesting the credentials of various users. Toth teaches e-credentials including one or more digital seals comprising signing key(s) and attributes of the owner to included, but not limited to:  name, identifier, endorsements, and certifications, years 
The Examiner is not persuaded by Appellant's Argument and requests the Board affirm the Examiner positon.

The rejection of Claim 4 under 35 USC 102(a)(1) should be reversed because Toth does not teach “decentralized identifier”.
In response to the Appellant’s submissions that Toth does not teach "individual digital credentials of the credential set is associated with a decentralized identifier”, the Examiner respectfully disagrees.  Claims 4 recites, “wherein each individual digital credential of the credential set is associated with a decentralized identifier”.  The Examiner notes, the language is not positively recited and do not have patentable weight (see MPEP 2111.04).  Toth teaches the digital seal being not verified or associated [0451].  Claim 14 is rejected under similar reasoning.
The Examiner is not persuaded by Appellant's Argument and requests the Board affirm the Examiner positon.

The rejection of Claim 28 under 35 USC 102(a)(1) should be reversed because Toth “does not even have a credential set, much less use the status identifier of a first credential set as part of validating a second credential set”.
In response to the Appellant’s submissions that Toth does not teach “creating a second credential set which is made up of the first credential set and at least one additional credential and which has a second credential set status identifier”, the Examiner respectfully disagrees. Toth teaches a round-robin process of vetting credentials [0462].  Claim 30 is rejected under similar reasoning.
The Examiner is not persuaded by Appellant's Argument and requests the Board affirm the Examiner positon.

The rejection of Claim 29 under 35 USC 103 should be reversed because “it were deemed legally proper to combine the references relied upon in the manner alleged by the Examiner (which Applicant does not concede), the references, even if combined, fail to disclose, teach, or suggest each and every feature of the claims”.
In response to the Appellant’s submissions that Toth in view of Saylor et al. does not teach “each and every feature of the claims”, the Examiner respectfully disagrees.  The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Saylor et al. teaches an issued credential being formatted using XML or JSON [C29 L62 – C31 L35].
The Examiner is not persuaded by Appellant's Argument and requests the Board affirm the Examiner positon.


Respectfully submitted,
/Nakia Leffall-Allen/Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685
                                                                                                                                                                                                        /CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.